Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on May 25, 2022 has been entered.

Detailed Action
	This action is in response to the papers filed May 25, 2022. 

Amendments
           Applicant's response and amendments, filed May 25, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 5-11, and amended Claims 2 and 12.
	Claims 1-4 and 12-18 are pending and under consideration. 
	
Priority
This application is a continuation of application 16/281,751 filed on February 21, 2019, now U.S. Patent 10,563,184, which is a continuation of PCT/US2017/048397 filed on August 24, 2107. Applicant’s claim for the benefit of a prior-filed application provisional application 62/545,778 filed on August 15, 2017, 62/443,981 filed on January 9, 2017, and 62/378,978 filed on August 24, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, 62/443,981 filed on January 9, 2017, and 62/378,978 filed on August 24, 2016 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 

With respect to Claims 1-2, and claims dependent therefrom, while 62/378,978 filed on August 24, 2016 discloses ZFN 51857, 63014, and 65459 (Table 6A), wherein said zinc finger peptides are present in SEQ ID NO:29 (left partner), the specification fails to disclose the amino acid sequences of said ZFNs, nor the instantly recited SEQ ID NO:29 and SEQ ID NO:31. 
While 62/378,978 discloses ZFN 51949, 65526, 65549, 65550 (Table 6B), wherein said zinc finger peptides are present in SEQ ID NO:31 (left partner), the specification fails to disclose the amino acid sequences of said ZFNs, nor the instantly recited SEQ ID NO:29 and SEQ ID NO:31. 
62/378,978 fails to disclose the instantly recited linker domains of SEQ ID NO:29 (LRGSISRARPLNPHP)and SEQ ID NO:31 (LRGS), as also encoded by the polynucleotides of SEQ ID NO:28 and SEQ ID NO:30, respectively.

Similarly, while 62/443981 filed on January 9, 2017 discloses ZFN 51857, 63014, and 65459 (Table 6A), wherein said zinc finger peptides are present in SEQ ID NO:29 (left partner), the specification fails to disclose the amino acid sequences of said ZFNs, nor the instantly recited SEQ ID NO:29 and SEQ ID NO:31. 
While 62/443981 discloses ZFN 51949, 65526, 65549, 65550 (Table 6B), wherein said zinc finger peptides are present in SEQ ID NO:31 (left partner), the specification fails to disclose the amino acid sequences of said ZFNs, nor the instantly recited SEQ ID NO:29 and SEQ ID NO:31. 
62/443981 fails to disclose the instantly recited linker domains of SEQ ID NO:29 (LRGSISRARPLNPHP)and SEQ ID NO:31 (LRGSQLVKS), as also encoded by the polynucleotides of SEQ ID NO:28 and SEQ ID NO:30, respectively.

Support for the amino acid sequences of SEQ ID NO:29 and SEQ ID NO:31 is found in the disclosure of 62/545,778 filed on August 15, 2017 [0019]. 
Accordingly, the effective priority date of the instant claims is granted as August 15, 2017.


If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

Claim Objections
1. 	The prior objection to Claim 5 is withdrawn in light of Applicant’s cancellation of the claim, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 101
2. 	The prior rejection of Claims 1-4 under 35 U.S.C. 101 is withdrawn in light of Applicant’s amendment to the independent claim to recite that the genome-modified cells comprise the ZFNs comprising the amino acid sequence of SEQ ID NO:29 and SEQ ID NO:31, which are not naturally-occurring cells.
Claim 1 recites that the cells comprise the ZFNs of SEQ ID NO:29 and SEQ ID NO:31, and a genomic modification in the BCL11A locus. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3. 	The prior rejection of Claims 10-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s cancellation of the claims, which the Examiner finds persuasive. 

4. 	The prior rejections of Claim(s) 5 and 10-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdrawn in light of Applicant’s cancellation of the claims, which the Examiner finds persuasive. 

5. 	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a genetically modified cell comprising the ZFNs of SEQ ID NO:29 and SEQ ID NO:31, and a genomic modification in the BCL11A locus. 
Claim 2 recites wherein the ZFNs (proteins) are encoded by a polynucleotide according to SEQ ID NO:28 and SEQ ID NO:30. 
Claim 2 is considered indefinite because neither independent Claim 1 nor Claim 2 requires the presence of the ZFN-encoding polynucleotides in the genetically modified cell, as the genetic modification is the mutation in the BCL11A locus (“genomic modification in the BCL11A locus”) created by the ZFNs (proteins). Thus, the polynucleotides recited in Claim 2 are merely exemplary language of that encoding the ZFN proteins. It is unclear if Applicant is requiring the polynucleotides of Claim 2 to be present in the cell of Claim 1, and thus the scope of the claim is indefinite.
Appropriate correction is required. 
For example, Applicant should amend Claim 2 to recite the genetically modified cell of Claim 1 further comprises a polynucleotide according to SEQ ID NO:28 encoding the left ZFN of SEQ ID NO:29 and a polynucleotide according to SEQ ID NO:30 encoding the right ZFN of SEQ ID NO:31.

6. 	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
SEQ ID NO:31, and a genomic modification in the BCL11A locus. 
Claim 2 recites wherein the ZFNs (proteins) are encoded by a polynucleotide according to SEQ ID NO:28 and SEQ ID NO:30. 
Neither independent Claim 1 nor Claim 2 requires the presence of the ZFN-encoding polynucleotides in the genetically modified cell, as the genetic modification is the mutation in the BCL11A locus created by the ZFNs (proteins).
Thus, the polynucleotides of Claim 2 are merely exemplary language of that encoding the ZFN proteins, but not even present in the claimed genetically modified cell. Because the polynucleotides of Claim 2 are not even present in the claimed cell, only the ZFN proteins, the Claim 2 polynucleotide recitation is immaterial to the cell of independent Claim 1, and thus Claim 2 fails to further limit the independent claim. 
Furthermore, Claim 2 appears to be a product-by-process recitation. The recitation of a process limitation, to wit, “encoded by a polynucleotide according to…” in Claim 2 is not viewed as positively limiting the claimed product, to wit, the ZFN proteins in Claim 1, absent a showing that the process of making recited in Claim 2 imparts a novel or unexpected property to the claimed ZFN proteins in Claim 1, as it is assumed that equivalent ZFN proteins in Claim 1 are obtainable by multiple routes, to wit, encoded by different polynucleotides, as evidenced by the phrase “according to”. Claim 2 recites the phrase “a polynucleotide according to”, which is interpreted to be directed to a genus of polynucleotides similar, but not identical, to SEQ ID NO:28 and SEQ ID NO:30, respectively, so long as the polynucleotides encode “the amino acid sequence of SEQ ID NO:29” and “the amino acid sequence of SEQ ID NO:31”, respectively, recited by the independent Claim 1. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced polynucleotides. The process, to wit, polynucleotides encoding the ZFNs, by which the ZFN proteins were produced is immaterial to their patentability.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required. 
For example, Applicant may amend Claim 2 to become an independent claim. 
Claim 2. 	A polynucleotide according to SEQ ID NO:28 encoding a ZFN comprising the amino acid sequence of SEQ ID NO:29 and a polynucleotide according to SEQ ID NO:30 encoding a ZFN comprising the amino acid sequence of SEQ ID NO:31.

Claim interpretation: Independent Claim 1 recites “the amino acid sequence of SEQ ID NO:29” and “the amino acid sequence of SEQ ID NO:31”. 
Claim 2 recites the phrase “a polynucleotide according to”, which is interpreted to be directed to a genus of polynucleotides similar to SEQ ID NO:28 and SEQ ID NO:30, respectively, so long as the polynucleotides encode “the amino acid sequence of SEQ ID NO:29” and “the amino acid sequence of SEQ ID NO:31”, respectively, recited by the independent Claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7. 	Claims 1-2, 4, and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,563,184. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 1, ‘184 claims (claims 1, 6, and 13) an isolated population of cells comprising genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs, 
the left ZFN comprising the amino acid sequence of SEQ ID NO:29, and 
the right ZFN comprising the amino acid sequence of SEQ ID NO:31, 
and further wherein the genetically modified stem cells exhibits increased expression of gamma and/or beta globin as compared to cells without the genomic modification.
With respect to Claim 2, ‘184 claims (claim 4) wherein 
the left ZFN is encoded a polynucleotide according to SEQ ID N0:28, and
the right ZFN is encoded by a polynucleotide according to SEQ ID N0:30.
With respect to Claim 4, ‘184 claims (claims 7 and 19) wherein the cells are human cells.
With respect to Claim 12, ‘184 claims (claim 14) a pharmaceutical composition comprising the cells.
With respect to Claim 18, ‘184 claims (claim 26) a kit comprising the pharmaceutical composition.
With respect to Claim 13, ‘184 claims (claim 18) a method of increasing globin production in a subject, the method comprising the step of: 
administering the cellular pharmaceutical composition to the subject
With respect to Claim 14, ‘184 claims (claim 19) wherein the subject is a human patient and the cells are human stem cells and/or human precursor cells.
With respect to Claim 15, ‘184 claims (claim 20) wherein the cells are infused into the patient and the cells engraft, differentiate and mature in the subject.
With respect to Claim 16, ‘184 claims (claims 21-22) wherein the subject has a hemoglobinopathy.
With respect to Claim 17, ‘184 claims (claim 22) wherein the hemoglobinopathy is a beta-thalassemia or sickle cell disease.
Thus, the instant claims are considered to be anticipated by and/or obvious variants of the ‘184 patented claims. 

Response to Arguments
Applicants have indicated that they will deal with these rejections after the present claimed are deemed otherwise allowable. However, it is noted that the ODP rejection will be maintained until the aforementioned issues are resolved. 

8. 	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,563,184, as applied to Claims 1-2, 4, and 12-18 above, and in further view of Orkin et al (U.S. 2015/0132269; of record in IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 3, ‘184 does not claim the population of cells are CD34+ hematopoietic stem cells. However, prior to the effective filing date of the instantly claimed invention, Orkin e al is considered relevant prior art for having disclosed genomically modifying the BCL11A intron-2 erythroid composite enhancer region comprising the +58 region using ZFNs, whereupon the genomically modified cells exhibit increased expression of gamma and/or beta globin, increased by a mean of 364-fold as compared to the parental, non-genomically modified cells, as disclosed and claimed by the instant application. Orkin et al disclosed the cell may be a CD34+ hematopoietic stem cell [0051, 97]. 
Thus, prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first stem cell to be genomically modified at the BCL11A locus with a second stem cell to be genomically modified at the BCL11A locus, to wit, a CD34+ hematopoietic stem cell, as disclosed by Orkin et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first stem cell to be genomically modified at the BCL11A locus with a second stem cell to be genomically modified at the BCL11A locus, to wit, a CD34+ hematopoietic stem cell, because Orkin et al disclosed the cell may be a CD34+ hematopoietic stem cell [0051, 97], whereby the genomically modified HSCs are to be introduced into the subject to treat and/or prevent the hemoglobinopathy [0030]. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Orkin et al do not disclose any cell comprising the instantly recited ZFNs. 
Applicant’s argument(s) has been fully considered, but is not persuasive. ‘184 claims (claims 1, 6, and 13) an isolated population of cells comprising genetically modified stem cells in which the BCL11A locus of the cells is specifically modified by a zinc finger nuclease (ZFN) comprising left and right ZFNs. Orkin establishes that it would have been obvious to one of ordinary skill in the art to substitute a first stem cell to be genomically modified at the BCL11A locus with a second stem cell to be genomically modified at the BCL11A locus, to wit, a CD34+ hematopoietic stem cell, as disclosed by Orkin et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first stem cell to be genomically modified at the BCL11A locus with a second stem cell to be genomically modified at the BCL11A locus, to wit, a CD34+ hematopoietic stem cell, because Orkin et al disclosed the cell may be a CD34+ hematopoietic stem cell [0051, 97], whereby the genomically modified HSCs are to be introduced into the subject to treat and/or prevent the hemoglobinopathy [0030]. 

Claim Rejections - 35 USC § 102
9. 	The prior rejection of Claim(s) 6 and 12-18 under 35 U.S.C. 102(a)(1) as being anticipated by Orkin et al (U.S. 2015/0132269; of record in IDS) is withdrawn in light of Applicant’s cancellation of Claim 6 and amending Claim 12 to be dependent upon Claim 1, which the Examiner finds persuasive. 
Claim 1 requires the presence of the ZFN of SEQ ID NO:29 and the ZFN of SEQ ID NO:31 in the cells, and thus the pharmaceutical composition of Claim 12 now also requires the presence of the ZFN of SEQ ID NO:29 and the ZFN of SEQ ID NO:31 in the cells.

Citation of Relevant Prior Art
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Claim 1 requires the ZFN of SEQ ID NO:29.
ZFN SEQ ID NO:29 (syn. 63014; pg 68, Table 1) comprises the finger domains: 
DQSNLRA, RNFSLTM, STGNLTN, TSGSLTR, DQSNLRA, AQCCLFH 

U.S. Patent 10,808,020 is considered relevant prior art for having claimed a ZFN (claim 1(i)) comprising the finger domains: 
   SNGNLRN, TSGSLTR, DQSNLRA, AQCCLFH 
DQSNLRA, RNFSLTM, STGNLTN, TSGSLTR, DQSNLRA, AQCCLFH 

U.S. Patent 10,808,020 also claims a ZFN (claim 1(iii)) comprising the finger domains: 
DQSNLRA, RNFSLTM, SNGNLRN, TSGSLTR, DQSNLRA, AQCCLFH 
DQSNLRA, RNFSLTM, STGNLTN, TSGSLTR, DQSNLRA, AQCCLFH 

U.S. Patent 10,808,020 also discloses a ZFN (Table 1, 51857) comprising the finger domains: 
DQSNLRA, RNFSLTM, STGNLTN, TSGSLTR, DQSNLRA, AQCCLFH 
DQSNLRA, RNFSLTM, STGNLTN, TSGSLTR, DQSNLRA, AQCCLFH 

However, U.S. Patent 10,808,020 does not claim the finger domains of ZFN 51857, nor discloses that said ZFN 51857 comprises the amino acid sequence of instant SEQ ID NO:29.

Claim 1 requires the ZFN of SEQ ID NO:31.
ZFN SEQ ID NO:31 (syn. 65722; pg 68, Table 1) comprises the finger domains: RNDHRTT, QKAHLIR, QKGTLGE, RGRDLSR, RRDNLHS

U.S. Patent 10,808,020 is considered relevant prior art for having claimed a ZFN (claim 1(v)) comprising the finger domains: 
RNDHRTT, QKAHLIR, QKGTLGE, LKRTLKR, RRDNLHS
RNDHRTT, QKAHLIR, QKGTLGE, RGRDLSR, RRDNLHS

U.S. Patent 10,808,020 also claimed a ZFN (claim 1(vii)) comprising the finger domains: 
RSDHLTQ, QKAHLIR, QKGTLGE, RGRDLSR, RRDNLHS
RNDHRTT, QKAHLIR, QKGTLGE, RGRDLSR, RRDNLHS

U.S. Patent 10,808,020 also discloses a ZFN (Table 1, 51949) comprising the finger domains: 
RNDHRTT, QKAHLIR, QKGTLGE, RGRDLSR, RRDNLHS
RNDHRTT, QKAHLIR, QKGTLGE, RGRDLSR, RRDNLHS

However, U.S. Patent 10,808,020 does not claim the finger domains of ZFN 51949, nor discloses that said ZFN 51949 comprises the amino acid sequence of instant SEQ ID NO:31.

Conclusion 
11. 	Claims 1-4 and 12-18 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633